 



Exhibit 10.23
FANNIE MAE
PROFESSIONAL SERVICES AGREEMENT
THIS PROFESSIONAL SERVICES AGREEMENT (“Agreement”), entered into on February 7,
2000, but effective as of January 1, 2000 (“Effective Date ”), is entered into
by and between:

     
FANNIE MAE
  JAMES A. JOHNSON
3900 Wisconsin Avenue, N.W.
  3101 Woodland Drive, N.W.
Washington, D.C. 20016-2899
  Washington, D.C. 20008
(hereinafter, “Fannie Mae”)
  (hereinafter, “Contractor”)

     WHEREAS, Fannie Mae, recognizing Contractor’s unique skills, abilities and
experience, desires to retain Contractor’s professional services; and
     WHEREAS, Contractor desires to perform professional services for Fannie
Mae, subject to the terms and conditions of this Agreement.
     NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:
1. SERVICES
     Contractor agrees to provide advisory services to the Chairman and Chief
Executive Officer of Fannie Mae on matters relating to Fannie Mae’s corporate
strategy, corporate finance, industry relations, public policy and international
securities distribution. Contractor further agrees to continue his participation
in leading cultural, philanthropic, educational and research institutions so as
to maintain and enhance Fannie Mae’s visibility and leadership. Collectively,
the activities described in this Section 1 shall be deemed the “Services.”
2. COMPENSATION AND OTHER BENEFITS
     (a) Compensation. Fannie Mae shall pay Contractor no less than $375,000 per
year, payable on a monthly basis commencing on January 31, 2000. Contractor’s

 



--------------------------------------------------------------------------------



 



annual compensation shall be increased (but in no case decreased) by any
discretionary amounts determined by Fannie Mae and, at the start of each
calendar year after 2000, by the percentage increase during the prior calendar
year in the “Consumer Price Index for Urban Wage Earners and Clerical Workers —
All Items” compiled by the Bureau of Labor Statistics or any replacement index.
     (b) Support Services and Reimbursement Arrangements. Contractor shall be
provided with the services of two Fannie Mae employees as support staff, with
the particular employees made available being mutually agreed to by Fannie Mae
and Contractor. On a monthly basis, Contractor shall reimburse Fannie Mae for
all costs, including salary and benefits, for any services performed for
Contractor by such support staff that is unrelated to the Services. For purposes
of such reimbursement, Contractor, in good faith, shall allocate the services
performed for Contractor by such support staff between those related to the
Services and those unrelated to the Services (“Support Staff Reimbursement”).
Contractor shall have access to a car and driver provided by Fannie Mae on up to
a one-half time basis, determined on a monthly basis. On a monthly basis,
pursuant to invoice by Fannie Mae, Contractor will reimburse Fannie Mae, at
Fannie Mae’s cost, for Contractor’s use of such car and driver (“Transportation
Reimbursement” and, together with Support Staff Reimbursement, “Contractor Staff
Reimbursement”).
     (c) Reimbursement of Expenses. On a monthly basis, pursuant to invoice by
Contractor, Fannie Mae will reimburse Contractor for out-of-pocket travel and
entertainment expenses (other than Contractor Staff Reimbursement expenses)
incurred by him in his performance of the Services. Contractor will incur and
request reimbursement for such expenses in accordance with the Fannie Mae
standards and

2



--------------------------------------------------------------------------------



 



procedures that applied to Contractor during his employment at Fannie Mae.
Contractor will bear all other costs of providing the Services, including but
not limited to rent and other office expenses, phone charges, cost of the
purchase, maintenance and operation of computers, fax machines and other office
equipment and tax and financial planning expenses. To the extent Fannie Mae
furnishes Contractor with office equipment, Contractor will reimburse Fannie Mae
at Fannie Mae’s adjusted book cost for such equipment.
     (d) Office Furniture. Fannie Mae shall provide Contractor with such office
furniture previously used by him as Chairman of the Executive Committee during
1999 that is owned by Fannie Mae as he chooses in exchange for a $2,000
contribution by Contractor to a charity of his choice.
     (e) In-Kind Items. To the extent that Fannie Mae is unable to provide
Contractor with any in-kind item required to be provided to him under this
Agreement, Fannie Mae shall make a cash payment to Contractor equal to the cost
of obtaining such item from a third-party vendor.
     (f) General Policy for Former Senior Executives. If Fannie Mae adopts a
general policy of providing former senior executives with post-retirement office
space, office support or like items, Contractor, at his election, may elect to
terminate this Agreement and receive such items pursuant to such policy.

3



--------------------------------------------------------------------------------



 



3. OWNERSHIP RIGHTS; RIGHTS TO INNOVATIONS
     (a) Innovations. The term “Innovation” shall mean computer software
(including source and object code), databases, documentation, reports,
processes, procedures, improvements, inventions, discoveries, concepts,
know-how, ideas, designs, videos, methods, methodologies, developments,
drawings, notes and materials along with any modifications, improvements or
derivative works relating thereto, produced, created, conceived or worked on by
Contractor, either solely or jointly with others, which result from, relate to
or are otherwise connected with the Services rendered pursuant to this
Agreement.
     (b) Intellectual Property Rights. The term “Intellectual Property Rights”
shall mean all copyrights, patents, patent rights, trademarks, service marks,
trade secrets and other proprietary, intellectual, industrial and moral rights
of whatever nature, including all applications therefore.
     (c) Exclusive Property Rights of Fannie Mae. All Innovations produced or
created pursuant to this Agreement, whether solely by Contractor, or jointly
with others, shall belong solely and exclusively to Fannie Mae, which will
possess all ownership rights in and to such Innovations and all Intellectual
Property Rights (as defined above) associated therewith. Fannie Mae (including
its successors and assigns) shall have the right to obtain and to hold in its
own name all such patents, copyrights, registrations or such other Intellectual
Property Rights and protection as may be appropriate.
     (d) Assignment. To effectuate the foregoing, it is expressly understood and
acknowledged that all Innovations shall be works made for hire under the U.S.
copyright laws and that all Intellectual Property Rights in and to each
Innovation shall vest in Fannie Mae on the date such Innovation is created. In
the event that, under applicable

4



--------------------------------------------------------------------------------



 



law, all Intellectual Property Rights do not vest in Fannie Mae, Contractor
hereby irrevocably transfers, conveys and assigns in perpetuity to Fannie Mae
(including its successors and assigns) any and all present and future
Intellectual Property Rights which such persons may have in or to any
Innovations. Contractor irrevocably waives all moral rights in, and all other
Intellectual Property Rights to, all Innovations.
     (e) Assistance. Contractor agrees to execute applications, assignments and
other documents and to render all other reasonable assistance requested by
Fannie Mae, at Fannie Mae’s expense, to enable Fannie Mae to obtain, register
and enforce domestic and foreign patents, copyrights, trademarks and other
Intellectual Property Rights for the Innovations. Notwithstanding the foregoing,
Contractor hereby irrevocably appoints Fannie Mae as attorney in fact (coupled
with an interest) to execute any such instruments. The foregoing powers of
attorney and the obligations to assist and execute shall survive termination of
this Agreement for any reason.
     (f) No License. Except to the extent necessary for Contractor to perform
the Services, no license to Contractor under any Intellectual Property Rights
which is now or may hereafter be owned by Fannie Mae is either granted or
implied by this Agreement.
4. PROPRIETARY INFORMATION
     (a) Proprietary Information. “Proprietary Information” shall mean,
(i) information disclosed by or on behalf of either party relating to product
development strategy and activity, corporate assessments and strategic plans,
financial and statistical information, corporate developments, accounting
information, software, systems, processes, formulae, inventions, discoveries,
technical know-how, procedures, pricing, marketing strategies, policies,
guidelines, practices, suppliers, prospects, customers, disputes or litigation,
(ii) other confidential, proprietary or trade secret information

5



--------------------------------------------------------------------------------



 



disclosed by or on behalf of such person or entity that is identified in writing
as such at the time of its disclosure, (iii) all other confidential, proprietary
or trade secret information disclosed by or on behalf of such person or entity,
which a reasonable person employed in the mortgage industry would recognize as
such, (iv) information relating to such person’s or entity’s employees,
contractors or customers which, if released, would cause an unlawful or
actionable invasion of privacy, and (v) compilations or summaries of information
or data that is itself Proprietary Information. Without limiting the generality
of the foregoing, Contractor acknowledges and agrees that (x) any computer
software and programs (including object and source codes), computer software and
data base technologies, systems, structures and architectures provided to
Contractor by or on behalf of Fannie Mae and (y) all Innovations (as defined
above) are the Proprietary Information of Fannie Mae. The terms of this
Agreement (as well as all information regarding the negotiation of this
Agreement) shall be the Proprietary Information of both parties.
     (b) Protection. All Proprietary Information disclosed by one party to the
other in the course of performing under this Agreement or to which the other
gains access in connection with this Agreement shall be deemed to be the
property of the disclosing party, or the appropriate third-party owner, as the
case may be. The receiving party agrees to (i) receive such Proprietary
Information in confidence, (ii) use reasonable efforts to maintain the
confidentiality of such Proprietary Information and not disclose such
Proprietary Information to third parties (except for the receiving party’s
employees, agents and subcontractors who have a need to know, are under a duty
of nondisclosure with respect to such information, and are acting for the sole
benefit of the receiving

6



--------------------------------------------------------------------------------



 



party), which efforts shall accord such Proprietary Information at least the
same level of protection against unauthorized use and disclosure that the
receiving party customarily accords to the receiving party’s own information of
a similar nature, but in no event less than a reasonable standard of care,
(iii) use or permit the use of such Proprietary Information solely in accordance
with the terms of this Agreement, and (iv) promptly notify the disclosing party
in writing of any loss or unauthorized use, disclosure or access of the
disclosing party’s Proprietary Information of which the receiving party becomes
aware. Neither party shall take any physical or electronic forms of Proprietary
Information from the other’s offices (or make copies of such Proprietary
Information) without the other party’s written permission. Each party agrees to
abide by and reproduce and include any restrictive legend or proprietary rights
notice that appears in or on any Proprietary Information of the other party (or
other third-party owner) that such party is authorized to reproduce. Each party
also agrees not to remove, alter, cover or distort any trademark, trade name,
copyright or other proprietary rights notices, legends, symbols or labels
appearing on or in any Proprietary Information of the other party (or other
third-party owner).
     (c) Exclusions. The restrictions on use and disclosure set forth above
shall not apply when, and to the extent that, the receiving party can
demonstrate that the Proprietary Information: (i) is or becomes generally
available to the public through no fault of the receiving party (or anyone
acting on such party’s behalf); (ii) was previously rightfully known to the
receiving party free of any obligation to keep it confidential, (iii) is
subsequently disclosed to the receiving party by a third party who may
rightfully transfer and disclose such information without restriction and free
of any obligation to

7



--------------------------------------------------------------------------------



 



keep it confidential; (iv) is independently developed by the receiving party or
a third party without reference to the disclosed Proprietary Information; or
(v) is required to be disclosed by the receiving party as a matter of law or
compulsory process, provided that in the case of this paragraph (v), the
receiving party uses all reasonable efforts to provide the disclosing party with
at least 10 days’ prior notice of such disclosure and the receiving party
discloses only that portion of the Proprietary Information that is legally
required to be furnished pursuant to the opinion of legal counsel of the
receiving party. Notwithstanding the foregoing, neither party shall disclose, or
permit the disclosure of, the terms or conditions of this Agreement without the
prior written consent of the other party, except (A) as provided in subparagraph
(v) above, (B) to the extent necessary to permit the exercise of rights or the
performance of obligations under this Agreement, or (C) to seek advice from
attorneys, accountants or other professional advisors.

5. TERM AND TERMINATION
     (a) Term. This Agreement shall commence on the Effective Date and shall
initially continue and remain in force for three (3) years (the “Initial Term”).
The Initial Term shall be extended automatically for one additional day for each
day that elapses during the Term (each an “Extension,” and the Initial Term, as
so extended, the “Term”). Fannie Mae, for any reason, may eliminate any further
Extension of the then-existing Term by providing a written notice of such
elimination to Contractor. Fannie Mae may terminate the Term immediately for
Cause, as more fully described in Section 5(b)(i). Contractor may terminate the
Term on written notice to Fannie Mae at any time.
     (b) Termination.
          (i) Fannie Mae may terminate this Agreement prior to the expiration of
its Term for Cause, which shall mean that Contractor has materially breached
this

8



--------------------------------------------------------------------------------



 



Agreement by engaging in dishonest or fraudulent actions or willful misconduct
that is materially injurious to the business of Fannie Mae. Notwithstanding the
foregoing, this Agreement shall not be deemed to have been terminated for Cause
without (x) reasonable notice from Fannie Mae to Contractor setting forth the
reasons for Fannie Mae’s intention to terminate for Cause, (y) an opportunity
for Contractor, together with his counsel, to be heard before the Chairman and
Chief Executive Officer of Fannie Mae and (z) delivery to Contractor of a notice
of termination from the Chairman and Chief Executive Officer stating his good
faith opinion that Contractor was guilty of the conduct set forth in this
Section 5(b)(i) and specifying the particulars thereof in detail. No act or
failure to act will be considered ‘willful’ unless it is done, or omitted to be
done, by Contractor in bad faith or without reasonable belief that his action of
omission was in, or not opposed to, the best interests of Fannie Mae.
          (ii) This Agreement will terminate on the death of Contractor In the
event that, during the Term of this Agreement, Contractor is prevented from
performing his duties hereunder by reason of serious illness or incapacity,
Fannie Mae shall have the right, on 60 days’ prior written notice to Contractor,
to terminate this Agreement.
     (c) Return of Property Upon Termination. Contractor or his personal
representative shall deliver to Fannie Mae, within 10 days of termination of
this Agreement or, in the case of termination by death, within a reasonable
time, all (i) work in progress under this Agreement, (ii) Fannie Mae property
and (iii) materials containing or embodying Proprietary Information and
Innovations. Contractor will make or retain no partial or entire copies of any
of the foregoing and will destroy all computer files containing such data and
materials. Fannie Mae shall deliver all Contractor property to

9



--------------------------------------------------------------------------------



 



Contractor or his personal representative within 10 days of termination of this
Agreement.
6. NON-COMPETITION
     Considering the highly confidential and proprietary nature of Fannie Mae’s
information to which Contractor is likely to have access hereunder and the
highly competitive marketplace in which Fannie Mae participates, Contractor
agrees that until one year after the termination of this Agreement, he will not
knowingly provide services to the detriment of Fannie Mae that are directly or
indirectly for the benefit of any entity (or affiliate of an entity) engaged
directly or indirectly in competition with Fannie Mae, including without
limitation the Federal Home Loan Mortgage Corporation (“Freddie Mac”). In the
event Contractor is uncertain as to whether an entity engages in competition
with Fannie Mae, he shall seek a determination by Chairman and Chief Executive
Office of Fannie Mae, whose decision shall be binding. The foregoing obligation
is in addition to, and not in substitution for, Contractor’s obligations
(a) hereunder to maintain Fannie Mae Proprietary Information in confidence and
(b) under the Agreement on Ideas, Inventions and Confidential Information
executed by Fannie Mae and Contractor when he was an employee of Fannie Mae.
7. LEGAL FEES AND INDEMNIFICATION
     (a) Legal Fees. Fannie Mae shall pay Contractor’s reasonable legal fees and
disbursements incurred in the negotiation of this Agreement or in defending (or
participating in) any challenge to (or investigation of) this Agreement by any
third party.
     (b) Indemnification. Fannie Mae shall exonerate, indemnify, hold harmless
and defend Contractor (and make advances of expenses in connection therewith)
for

10



--------------------------------------------------------------------------------



 



actions taken or omitted pursuant to this Agreement to the same extent as for
actions taken or omitted when he was Chairman and Chief Executive Officer of
Fannie Mae.
8. GENERAL TERMS AND CONDITIONS
     (a) Independent Contractor. During the term of this Agreement, Contractor
shall at all times be and act as an independent contractor, and not as an
employee of Fannie Mae. Contractor shall not represent otherwise to any third
party. Except by reason of his prior employment by Fannie Mae, Contractor will
not participate in any employee benefit program offered now or in the future by
Fannie Mae to its employees. In making payments to Contractor of the
compensation described above, Contractor will not withhold taxes of any kind,
including income taxes, FICA, FUTA or other statutory withholding or employment
taxes applicable to employees. To the extent required by law, Fannie Mae will
report to the Internal Revenue Service and other taxing authorities all payments
made to Contractor. In consultation with Fannie Mae, Contractor, as an
independent contractor, will be responsible for filing all lobbying disclosure
or other forms, if any, required to be filed by law as a result of the Services
performed by Contractor.
     (b) Effect on Other Benefits. This Agreement shall not affect Contractor’s
rights to payments under Fannie Mae’s Executive Pension Plan or to any other
benefits payable to Contractor by reason of his prior employment by Fannie Mae.
     (c) Assignment. This Agreement may not be assigned by Contractor by
operation of law or otherwise.
     (d) Taxation. Fannie Mae is exempt from all state and local taxes, except
certain taxes on real property, pursuant to Section 309(c)(2) of the Federal
National Mortgage Association Charter Act, 12 U.S.C. § 1723a(c)(2). Fannie Mae
will not be

11



--------------------------------------------------------------------------------



 



responsible for any such taxes paid by Contractor on its behalf, and Contractor
will not bill or charge Fannie Mae for said taxes.
     (e) Force Majeure. Neither party shall be responsible for delays or failure
of performance resulting from acts beyond the reasonable control of such party
(such as acts of God, riots, acts of war and epidemics, power failures,
earthquakes or other disasters) providing such delay or failure of performance
could not have been prevented by reasonable precautions and cannot reasonably be
circumvented by such party through the use of alternate sources, workaround
plans or other means.
     (f) No Implied Waiver. No term, provision or clause of this Agreement shall
be deemed waived and no breach excused unless such waiver or consent shall be in
writing and executed by a duly authorized representative of the party to be
bound thereby. Any consent by any party to, or waiver of, a breach by the other,
expressed or implied, shall not constitute a consent to, waiver of or excuse for
any other different or subsequent breach.
     (g) Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the District of Columbia, without
reference to or application of its, or any otherwise applicable, conflicts of
law principles. In the event that any provision of this Agreement shall be
invalid and legally unenforceable, the parties shall replace that provision with
one that most nearly reflects their original intentions and is valid and
enforceable under applicable law, and the same shall not affect in any respect
whatsoever the validity and enforceability of the remainder of this Agreement.

12



--------------------------------------------------------------------------------



 



     (h) Jurisdiction and Venue. Any and all disputes between the parties that
cannot be settled by mutual agreement shall be resolved solely and exclusively
in the courts located within the District of Columbia, and Contractor hereby
consents to the jurisdiction of such courts and irrevocably waives any
objections thereto, including without limitation, on the basis of improper venue
or forum non conveniens.
     (i) Injunctive Relief. Contractor understands and agrees that Fannie Mae
will suffer irreparable harm in the event that Contractor breaches any of the
obligations imposed by Section 3 (Ownership Rights; Rights to Innovations),
Section 4 (Proprietary Information) or Section 6 (Non-Competition), of this
Agreement and that monetary damages will be inadequate to compensate Fannie Mae
for any such breach.
Accordingly, Contractor agrees that, in the event of a breach or threatened
breach of any of such provisions, Fannie Mae, in addition to and not in
limitation of any other rights, remedies or damages available to Fannie Mae at
law or in equity, shall be entitled to preliminary and permanent injunctive
relief in order to prevent or restrain any such breach without the necessity of
proving damages or irreparable harm, or posting bond. In the event of any
violation of Section 6 (Non-Competition), the time period therein shall be
extended for the period of breach (but not more than an additional 12 months).
     (j) Notice. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been received by a party when actually received in the case of hand delivery
(against a signed receipt) or overnight delivery, or five days after mailing by
first-class mail, postage paid, to the other party at the address shown on page
one hereof, or to such other address as a party may designate by appropriate
notice in writing.

13



--------------------------------------------------------------------------------



 



     (k) Examination of Books and Records. Fannie Mae shall have the right to
examine Contractor’s books, records and other documentation, in each case to the
extent relating to the Services (for billing or other reasonable purposes).
Contractor shall make such information available to Fannie Mae during normal
business hours upon reasonable notice to Contractor.
     (1) Code of Business Conduct. Contractor shall comply with Fannie Mae’s
Code of Business Conduct (“Code”), as the same may be amended from time to time,
for the duration of this Agreement. A copy of the Code is attached hereto as
Schedule A. Contractor shall execute the compliance certification form attached
hereto as Schedule B (Code of Business Contract Compliance Certification), and
such certification shall be incorporated herein and made a part of this
Agreement. If at any time Contractor believes that he has not complied with the
Code or become aware of an incident of non-compliance, Contractor shall promptly
notify Fannie Mae, in writing, directing its notice to the Office of Corporate
Justice and Employment Practices at 3900 Wisconsin Avenue, N. W., Washington,
D.C. 20016; or via facsimile at (202) 752-3311.
     (m) Survival. The terms of Section 3 (Ownership Rights; Rights to
Innovations), Section 4 (Proprietary Information), Section 6 (Non-Competition)
and Section 7 (Legal Fees and Indemnification), as well as any other provisions
which contemplates performance or observance subsequent to any termination or
expiration of this Agreement, shall survive termination or expiration of this
Agreement for any reason and shall continue in full force and effect.
     (n) Amendment. This Agreement may be amended only by a writing executed by
both parties.

14



--------------------------------------------------------------------------------



 



     (o) Construction. No provision of this Agreement shall be interpreted or
construed against any party because that party or its legal representative
drafted that provision. The captions and headings of the Sections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement. Unless the context of this Agreement clearly requires
otherwise: (i) references to the plural include the singular, the singular the
plural, and the part the whole, (ii) references to one gender include all
genders, (iii) “or” has the inclusive meaning frequently identified with the
phrase “and/or,” (iv) “including” has the inclusive meaning frequently
identified with the phrase “including but not limited to” or “including without
limitation,” (v) references to “hereunder,” “herein” or “hereof relate to this
Agreement as a whole, and (vi) the terms “dollars” and “$” refer to United
States dollars. Any accounting term used herein without specific definition
shall have the meaning ascribed thereto by U.S. generally accepted accounting
practices. Section, subsection, paragraph, subparagraph, exhibit and schedule
references are to this Agreement as originally executed unless otherwise
specified. Any reference herein to any statute, rule, regulation or agreement,
including this Agreement, shall be deemed to include such statute, rule,
regulation or agreement as it may be modified, varied, amended or supplemented
from time to time. Any reference herein to any person shall be deemed to include
the heirs, personal representatives, successors and permitted assigns of such
person.
     (p) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute a single agreement.

15



--------------------------------------------------------------------------------



 



     (q) Entire Agreement. This Agreement, together with any exhibits, addenda,
schedules and amendments relating hereto, sets forth the entire understanding
between Fannie Mae and Contractor with respect to the Services. There are no
promises, commitments, representations or warranties relied upon by either party
which are not contained herein.
     (r) Facsimiles. The parties acknowledge and agree that copies of executed
documents received via facsimile shall be deemed to be originals for all
purposes.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
     Agreed to and Accepted by:

                   FANNIE MAE        
 
      /s/ James A. Johnson    
 
     
 
JAMES A. JOHNSON    
 
           
By:
  /s/ Thomas R. Nides   Date : 2-8-00    
 
           
Thomas R. Nides,
       
Senior Vice President,
       
Human Resources
       
 
           
Date: February 7, 2000
       

16



--------------------------------------------------------------------------------



 



PERSEUS
2099 Pennsylvania Avenue, NW, Suite 900 Washington, DC 20006-1813
Telephone: 202 452 0101           Facsimile: 202 429 0588
April 18, 2005
Mr. Stephen B. Ashley
Chairman of the Board of Directors
Fannie Mae
3900 Wisconsin Avenue, NW
Washington, DC 20016
Dear Steve:
I have been very pleased to have been able to advise Fannie Mae on a wide range
of issues since my years as an employee came to an end in 1999. I believe this
continued association has gone well beyond what would be expected of a retired
CEO.
I have watched closely the many tough decisions that the company has confronted
recently involving capital, real estate, expenses, and even the suspension of
management bonuses. I also noted that the press has reported that the company is
reducing expenditures for lobbyists and consultants. I have concluded that, in
the context of my ongoing advisory assistance, I should do my part to assist in
Fannie Mae’s efforts to reduce expenditures at this difficult time.
Therefore, I am voluntarily taking the following steps with respect to my
consulting agreement with the company in order to reduce and streamline our
relationship:

  §   A temporary reduction of my consulting payments to $300,000 per year,
which is a 30.2% reduction from what I am currently being paid, until the
company files its restated financial statements with the SEC.     §   A
reduction in the notice period for termination under the consulting agreement
from three years to two years, to provide greater flexibility for the company.  
  §   Termination of all of the administrative support and automobile
transportation which the company provides to me, including support subject to my
reimbursement.

 



--------------------------------------------------------------------------------



 



Transition arrangements for the Fannie Mae personnel will have to be worked out
with the Fannie Mae Human Resources Department. Whether the relevant employees
decide to return to traditional Fannie Mae positions, or to terminate Fannie Mae
employment and work with me, my goal would be to complete the transition in
forty-five days and in any event by June 30, 2005.
Under my consulting agreement, I have no obligation to take any of the
above-described actions. As you know, the consulting agreement does not provide
for Company amendments except by mutual agreement, which this letter represents.
We both acknowledge that I may serve on the board of directors of enterprises
that have business with Fannie Mae. Consistent with my past approach, I agree
that I will recuse myself from the deliberations of any such board that relate
to Fannie Mae business, and in the case of any such enterprise I will not advise
with respect to, or otherwise assist or participate in, any such dealings.
Fannie Mae agrees that the term “Services” as used in my consulting agreement
does not include any services that pertain to the business (i) of any enterprise
as to which I am a member of the board of directors or similar body, or (ii) for
which I serve as an advisor.
I believe Fannie Mae’s role in the American housing financial system is
absolutely vital, and I look forward to continuing to be of assistance to the
board and to management and to fulfilling my obligations under the consulting
agreement.
Sincerely,

     
/s/ James A. Johnson
         
James A. Johnson
   
 
   
ACKNOWLEDGED AND AGREED:
   
 
   
/s/ Stephen B. Ashley
         
Stephen B. Ashley
   
Chairman of the Board of Directors
   
Fannie Mae
   

 